DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 2 are amended, wherein claim 1 is an independent claim. Claims 15-18 are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15 (Cancelled).
Claim 16 (Cancelled).
Claim 17 (Cancelled).
Claim 18 (Cancelled).
Claims 15-18 are cancelled as being directed to invention, non-elected without traverse in communication dated 01/17/2018.
Allowable Claims
Claims 1, 2, 6, 8 and 24 are allowed.
the closest prior art of record to Nakamura (US 20120199221 A1, “Nakamura”) teaches a system for growing silicon crystal structures comprising a feed system, but does not teach, disclose or reasonably suggest that  “…a connection flange directly connect to the housing… a separation valve directly connected to the connection flange, the separation valve movable between an open position allowing the silicon particles to flow through the separation valve and a closed position preventing silicon particles from flowing through the separation valve; and a rotation flange directly connected to the separation valve and the channel, wherein the channel rotates about the rotation flange, and wherein the channel is disconnected from the outlet when the channel rotates about the rotation flange to facilitate maintaining the system; and wherein at least a portion of the upper dome is positioned between an opened position and a closed position to facilitate cleaning the system, and the channel moves with the upper dome as the upper dome is positioned between the opened position and the closed position, and wherein the container remains stationary in relation to the housing as the upper dome and the channel are positioned between the opened position and the closed position” as recited in claim 1. Claims 2, 6, 8 and 24 are allowable because of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HUA QI/Primary Examiner, Art Unit 1714